Citation Nr: 1135795	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-16 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a psychiatric disorder as the result of military sexual trauma.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right index finger disability claimed as loss of use.

3.  Entitlement to service connection for a psychiatric disorder to include PTSD.

4.  Entitlement to service connection for the residuals of laceration to the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to December 1978.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran and her spouse testified at a personal hearing before the undersigned.  A transcript of this proceeding has been included in the claims folder.

The issue of service connection for the residuals of laceration to the right index finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since the June 2006 rating decision that denied the claim for service connection for a psychiatric disorder as the result of military sexual trauma is new, and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

2.  The evidence received since the February 1984 rating decision that denied the claim for service connection for a right index finger disability claimed as loss of use is new, and when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.

3.  The Veteran is diagnosed with PTSD, depressive disorder, and generalized anxiety disorder that are the result of stressors experienced during military active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder that is the result of military sexual trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right index finger disability claimed as loss of use.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for PTSD, depressive disorder, and generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.


I.  New and Material

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of this claim in the August 2005 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In general, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With the above criteria in mind, the Board notes that since the final June 2006 rating decision that denied service connection for a psychiatric disorder as the residuals of military sexual trauma, the record contains evidence tending to corroborate the stressors that the Veteran has reported occurred during her active service.  The Veteran has presented leave and earnings statements that show she was reported as absent without leave (AWOL) in July and August 1978, and that amounts deducted from her pay were designated as for Article 15.  In addition, she and her witness, her husband, testified before the undersigned.  They were married in August 1978, which was during the course of the incidents of sexual harassment that the Veteran reported.  The witness testified under oath as to his recollection of these events, including his observation of the Veteran, her contemporaneous reports of and reactions to the events, and events he witnessed. 

In this regard, while the pre-June 2006 record contained service treatment records reflecting that the Veteran had suffered a miscarriage, and post-service documentation of treatment for anxiety and depression with the Veteran's report that she had gone AWOL during active service due to military sexual trauma, there had been no documentation that tended to corroborate the military sexual trauma itself, or that the Veteran gone through any adjudicative process, as she alleged had happened in retaliation for reporting her harassers.  

Since the final February 1985 rating decision that denied a right index finger disability claimed as loss of us, the record contains evidence that the Veteran manifests residuals of a right finger injury.  The Veteran and her witness testified before the undersigned that she currently manifests symptoms of numbness, tingling and loss of sensation in the right index finger.  In addition, her witness testified that he observed the injury.  He wrapped her finger to stop the bleeding and took her to medical, where she received stitches and they were told that she would experience nerve damage due to the nature of the cut.

In this regard, while the pre-February 1984 record documented the occurrence of an inservice cut to the finger, there was no medical evidence of any residuals.  

Therefore, the Board finds that the additional evidence, when taken together with the balance of the record, including the competent and credible testimony and statements of the Veteran and her witness concerning the Veteran's symptoms since service-as these symptoms are observable by a lay person (see Jandreau, supra; Buchanan, supra; Charles, supra)-is both new and material as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claims for service connection for a psychiatric disability as the result of military sexual trauma and for a right index finger claimed as loss of use are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD, depressive disorder, and a generalized anxiety disorder that are related to in-service sexual harassment and trauma.

VA and Social Security Administration (SSA) records dated from 2005 through 2010 show the Veteran was ultimately diagnosed with PTSD, depressive disorder, and generalized anxiety disorder.

An entry dated in October 2005 shows the Veteran reported to psychiatry with complaints of nightmares and poor sleep, and memories of sexual advances that were made to her while in the military.  She stated she had gone AWOL as a result of the sexual advances.  A January 2006 entry reflects that she was being followed by psychiatry for depression and anxiety.  A May 2007 psychology entry for individual therapy screening shows she was initially seen by a Clinical Psychologist and Ph.D. who assessed depression and anxiety with a history of alcohol abuse currently in remission.  Her reported symptoms included significant anxiety, difficulty being around people and an inability to sleep.  She identified as her stressors both childhood sexual abuse and sexual harassment in the military which led her to going AWOL.  She reported that the memories became more prominent two years prior when her father was dying.  She reported that her father abused her children and that she had significant guilt about that.  Subsequent entries were signed by a Psychology Intern and M.A., and cosigned by the Clinical Psychologist.  In September, the psychology intern diagnosed chronic PTSD with delayed onset and depressive disorder not otherwise specified (NOS) in AXIS I and identified military sexual trauma and childhood trauma in AXIS IV.  Symptoms included intrusive memories, startle responses to physical contact, social withdrawal, difficulty and discomfort leaving the house due to fear of danger, anxiety, difficulty with sleep, and restricted affect that appeared to be precipitated by a history of multiple traumatic events and loss in childhood and yong adulthood.  The entry was countersigned by the clinical psychologist.  However, in November 2007, military sexual trauma alone was identified in AXIS IV.  The intern observed that the Veteran demonstrated increased ability to explore her emotions and cognitions, and noted that collaboration would continue to empathically explore the Veteran's experiences to facilitate emotional processing.  In December 2007, the service connection process and relationship problems were added to AXIS IV, but military sexual trauma remained as the only past stressor identified as causing the PTSD and depression.  In 2008, she was diagnosed with non-epileptic stress attacks due to emotional reactions from coughing fits.  The physician was an M.D., Allopathic and Osteopathic Physician, Staff Neurologist with additional credentials in psychiatry, neurology, and clinical neurophysiology.  Of note, the physician observed that the Veteran's psychosocial history revealed significant stressors involving adulthood experience of sexual assault while in military service.  

Records from the SSA reflect that the Veteran was diagnosed in September 2009 with PTSD secondary to sexual abuse, depressive disorder NOS and generalized anxiety disorder.  The report was signed by a registered nurse.  In an October 2009 evaluation, the Veteran was diagnosed by an M.D. with PTSD, depressive disorder, and generalized anxiety disorder with symptoms including flashbacks, intrusive thoughts, and nightmares secondary to sexual abuse.  However, the circumstances of the sexual abuse identified in SSA records are not explained.

The medical evidence reflects that the diagnosed PTSD, depressive disorder, and generalized anxiety disorder are the result of military sexual trauma.

In this regard, it is noted that the Veteran's reports of medical history and examination at entrance to active service show no complaints or findings of any defects, diagnoses or other abnormalities.  At discharge, her reports of medical history and examination reflect that she was pregnant, but there were no other complaints or findings of any defects, diagnoses or other abnormalities.  

Notations made in AXIS IV of a multi-axial assessment for neuropsychiatric disorders have been construed by the Court to provide competent medical evidence of an etiological link between the diagnosed condition and active service.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

The Veteran has reported childhood sexual abuse by her father.  Initial findings in VA treatment records show that AXIS IV contained both military sexual trauma and childhood trauma as a cause for the diagnosed psychiatric conditions, as delineated above.  In addition, SSA records also etiologically link the Veteran's psychiatric conditions to sexual abuse, but do not specifically identify the circumstances of that abuse-although the diagnosis by the R.N. may be presumed to refer to military sexual trauma, as this is the only trauma identified.

Notwithstanding, to the extent that the reference to childhood abuse implies a pre-existing condition, the Board notes that the record does not show, by clear and unmistakable evidence that (1) the Veteran's PTSD, depression, or anxiety existed prior to service, and (2) any pre-existing psychiatric disability was not aggravated during active service.  See Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §  1111.  First, no psychiatric condition was noted prior to active service.  The Veteran's report of childhood trauma, alone-even in consideration of the clinician's notation of childhood trauma in AXIS IV-is not sufficient to rebut the presumption of soundness.  Second, the VA clinician ultimately identified military sexual trauma alone in AXIS IV.  That the Veteran experienced military sexual trauma factoring into her psychosocial history was also noted by a separate VA treating physician with credentials in psychiatry, neurology, and clinical neurophysiology in 2008.  Moreover, SSA records in part may be inferred to reference military sexual trauma as the source, at least in part, of the Veteran's psychiatric conditions.

In summary, given that childhood trauma was initially identified in VA treatment records as a co-stressor, and then not identified following further VA treatment and discussion of the Veteran's experiences in therapy, it simply cannot be concluded that any identified childhood trauma, even if it was correctly characterized (a point the Veteran argues in an April 2008 statement) raises to the level of clear and convincing evidence of a pre-existing condition.  See Wagner, supra.  Rather, at best, it arguably casts some doubt over the source of the totality of her symptoms.  To any extent that this causes reasonable doubt, however, such doubt will be resolved in the Veteran's favor.  

It is also noted that there is no indication that any of the health care providers who diagnosed the Veteran's psychiatric conditions and later opined that they were the result of her active service reviewed any of the service department records, or the claims file in arriving at such opinions.

An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the Board finds that this case may be distinguished from Miller and LeShore.  First, while the diagnoses of PTSD and depression and the nexus of these conditions to the Veteran's military service were initially made by an intern, such diagnoses and etiology were endorsed by a clinical psychologist and Ph.D.  Similar conclusions were also reported by a VA physician with credentials in psychiatry, neurology, and clinical neurophysiology.  There is no indication in the record that either of these three medical professionals lacked the medical credentials and expertise to diagnose the Veteran's psychiatric disability or to provide an opinion as to the etiology of the conditions diagnosed.  Moreover, even though none indicated that any service department or other records were reviewed in arriving at their conclusions, the intern and clinical psychologist both interviewed the Veteran.  The intern's conclusions were based on treatment of the Veteran over time.  And it may be inferred from the psychiatrist/neurologist/clinical neurophysiologist's comments that he and his staff also spent no small amount of time with the Veteran and reviewing her record.  SSA records do not disagree.  The M.D. diagnosed PTSD, depression and anxiety as the result of unidentified sexual trauma, which neither affirms nor detracts from the analysis.  The R.N.'s notations reference military sexual trauma as the source of the Veterans psychiatric conditions.  While the R.N. does not have qualifications equal to that of a physician, the notations nonetheless corroborate the finding that the Veteran's PTSD, depression, and anxiety are the result of military sexual trauma.  Second, as will be demonstrated below, the evidence in this case, including service records, show that the Veteran's stressors are corroborated.  See, in contrast, Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In summary, the weight to be accorded medical evidence must be determined by the quality of the evidence and not necessarily by its quantity or source.  In the present case, the Board finds that the medical evidence supports the conclusion that the Veteran is diagnosed with PTSD, depressive disorder, and generalized anxiety disorder that are the result of military sexual trauma and harassment that occurred during active service.

The record also establishes that the Veteran's reported stressors are corroborated.

The Veteran has testified and stated that she was subjected to military sexual trauma and harassment.  Specifically, the Veteran and her witness, her husband, whom she married during active service, in August 1978, testified before the undersigned that she while stationed in Germany she experienced sexual harassment in the form of physical and verbal assault.  She reported the harassment, but it did not stop; on the contrary, it was allowed to continue and the individuals she reported retaliated against her.  During this time, the Veteran testified, she got pregnant and requested discharge.  Her request was denied, and her immediate command refused to accommodate her pregnancy.  She miscarried.  She went AWOL and was given nonjudicial punishment (NJP, or Article 15).  She became pregnant again.  Ultimately, her case was heard before her company commander's senior officer, who ordered that she be allowed to terminate her service due to her pregnancy.  Her sergeant was fired and replaced, and conditions improved.  

The Veteran's reports of medical history and examination at entrance to active service show no complaints or findings of any defects, diagnoses or other abnormalities.  At discharge, her reports of medical history and examination reflect that she was pregnant, but there are no other complaints or findings of any defects, diagnoses or other abnormalities.  Service treatment records reflect that she was approximately eight weeks pregnant in mid June 1978, but that she miscarried in early July.  There are complaints of abdominal and back pain, and sleeplessness.

Service personnel records show that she served in Germany from April to December 1978.  She married her husband in August 1978.  In October 1978, she requested discharge due to pregnancy, which was approved in November 1978.  Her DD form 214 reflects that she was discharged in December 1978 as an E2 without any time lost.  It was issued under her married name with her maiden name noted as the name she enlisted under.  The document reflects she was eligible for prenatal, delivery and postnatal care.  

Records provided by the Veteran and her husband include leave and earnings statements (LES) in their original form for the months ending August 31, September 30, and December 31, 1978.  The records show the Veteran's maiden name from 1 August through 30 September.  The LES from 1 to 31 December reflects her married name.  The records in aggregate show that she was found to be AWOL in July and August 1978.  Deductions were made from her pay and identified as for collection of Article 15.  These records also show she was reduced in paygrade from E2 to E1.  

The Veteran is competent to report that she was harassed and assaulted during service.  In addition, her witness is competent to report his observation of events as he witnessed them, including her conversations with him and her reactions and symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because [s/]he is competent to testify as to factual matters of which [s]he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her/his personal knowledge.  Such knowledge comes to a witness through use of her/his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds no reason to doubt the credibility of the Veteran or her witness and, rather, finds their testimony to be highly credible.  

The Veteran's report and that of her witness are consistent with the record before the Board.  Notably, the record shows that the Veteran was stationed in Germany in 1978 where she married her husband.  She became pregnant and miscarried.  She became pregnant again and was allowed to separate from service due to this pregnancy.  In addition, LES statements reflect the Veteran's unmarried and married status, that she was found to be AWOL, and that she was fined pursuant to an Article 15 and reduced in paygrade.  There is no evidence that such documents are not accurate.  Rather, the documents are presented in the original.  They have been highlighted and annotated, but there has been no attempt to obscure or alter the data.  In addition, it is noted that the identification numbers are the same.  The fact that her DD Form 214 reflects an honorable discharge and no time lost does not detract from her testimony and that of her witness.  Rather, as pay records would reflect contemporaneous pay actions and reasons therefor, as well as reduction in grade and a DD Form 214 would reflect the Veteran's status at the time of discharge, the discrepancy may have been due to the Veteran's administrative record being corrected prior to discharge.  As such, and given the unaltered nature of the documents present, the disparity lends credibility to the Veteran's statements and that of her witness. 

As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).  All reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.

Given the foregoing, service connection for PTSD, depressive disorder, and generalized anxiety disorder is warranted.


ORDER

New and material evidence to reopen the claim for service connection for a psychiatric disorder as the result of military sexual trauma is presented.  The claim is reopened.

Service connection for PTSD, depressive disorder, and generalized anxiety disorder is granted.

New and material evidence to reopen the claim for service connection for a right index finger disability claimed as loss of use is presented and the claim is reopened.  To that extent only, the claim is granted.


REMAND

The Veteran seeks service connection for the residuals of laceration to the right index finger.

The Veteran and her witness testified as to the circumstances surrounding the injury to the Veteran's right index finger during active service, and to her current symptoms of numbness and tingling and loss of sensation in the finger.  Moreover, service treatment records reflect emergency treatment for a two inch laceration to the right index finger by a knife in April 1978, while she was stationed in Germany.  The wound was sutured.  The Board finds the testimony of the Veteran and her witness to be credible.

The Veteran has not been afforded a VA examination for to determine the nature, extent and etiology of any right index finger disability.  This must be done.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all health care providers who have treated her for her right finger condition.  Obtain copies of all identified treatment records, if any, that are not already of record.  Obtain any and all treatment records from the VA Medical System in Oklahoma and in any other VA facility the Veteran may identify that are not already of record.

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that she may attempt to obtain them herself.

2.  Following completion of the above, afford the Veteran a VA examination by the appropriate specialist to determine the nature, extent, and etiology of any finger or hand pathology.  The Veteran's claims folder must be made available to the examiner to review in connection with the examination and the examiner should note such review.  The examiner is asked to consider the Veteran's lay statements and that of any witnesses. 

The examiner is advised that the Veteran statements and that of her witness as to the circumstances of the right finger injury are to be accepted as credible. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that any right finger and hand pathology had its onset during the Veteran's active duty or is otherwise the result of her active duty service, or
b) Is it at least as likely as not (50 percent or greater probability) that any right finger and hand pathology is the result of any other service-connected disability(ies), or
c) Is it at least as likely as not (50 percent or greater probability) that any right finger and hand pathology is the result of aggravation of any service-connected disability(ies) by a non-service connected disability?

A complete rationale must be provided for each opinion.  

3.  Advise the Veteran in writing that it is her responsibility to report for the VA examination, to cooperate with the development of her claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to her last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


